UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04466 Monetta Fund, Inc. (Exact name of registrant as specified in charter) 1776-A S. Naperville Road, Suite 100, Wheaton, IL 60189 (Address of principal executive offices) (Zip code) Monetta Financial Services, Inc. 1776-A S. Naperville Road, Suite 100 Wheaton, IL 60189 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 462-9800 Date of fiscal year end: December 31 Date of reporting period: July 1, 2012 – April 30, 2013 Item 1. Proxy Voting Record Monetta Fund, Inc. July 1, 2012–April 30, 2013 NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE RED HAT, INC. RHT ANNUAL 08/09/2012 1.1 ELECTION OF DIRECTOR: MARYE ANNE FOX MGMT FOR FOR 1.2 ELECTION OF DIRECTOR: DONALD H. LIVINGSTONE MGMT FOR FOR 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2013. MGMT FOR FOR 3. TO APPROVE, ON AN ADVISORY BASIS, A RESOLUTION RELATING TO RED HAT'S EXECUTIVE COMPENSATION. MGMT FOR FOR 4. TO APPROVE AN AMENDMENT AND RESTATEMENT OF RED HAT'S 2004 LONG-TERM INCENTIVE PLAN. MGMT FOR FOR 5. TO APPROVE A STOCKHOLDER PROPOSAL DESCRIBED IN THE PROXY STATEMENT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FOREST LABORATORIES, INC. FRX ANNUAL 08/15/2012 DIRECTOR 1) HOWARD SOLOMON 2) NESLI BASGOZ, M.D. 3) CHRISTOPHER J. COUGHLIN 4) DAN L. GOLDWASSER 5) KENNETH E. GOODMAN 6) GERALD M. LIEBERMAN 7) L.S. OLANOFF, M.D. PH.D 8) LESTER B. SALANS, M.D. 9) BRENTON L. SAUNDERS 10) PETER J. ZIMETBAUM M.D. MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. RATIFICATION OF THE SELECTION OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. SHRHLDR AGAINST AGAINST 5. ICAHN GROUP STOCKHOLDER PROPOSAL REGARDING THE REPEAL OF COMPANY BYLAW PROVISIONS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FOREST LABORATORIES, INC. FRX ANNUAL 08/15/2012 1. DIRECTOR 1) HOWARD SOLOMON 2) NESLI BASGOZ, M.D. 3) CHRISTOPHER J. COUGHLIN 4) DAN L. GOLDWASSER 5) KENNETH E. GOODMAN 6) GERALD M. LIEBERMAN 7) L.S. OLANOFF, M.D. PH.D 8) LESTER B. SALANS, M.D. 9) BRENTON L. SAUNDERS 10) PETER J. ZIMETBAUM M.D. MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. RATIFICATION OF THE SELECTION OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. SHRHLDR AGAINST AGAINST 5. ICAHN GROUP STOCKHOLDER PROPOSAL REGARDING THE REPEAL OF COMPANY BYLAW PROVISIONS. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FOREST LABORATORIES, INC. FRX ANNUAL 8/15/ 12 DIRECTORS 1) DR. ERIC J ENDE 2) MR. DANIEL A NINIVAGGI 3) MR. PIERRE LEGAULT 4) MR. ANDREW J FROMKIN MGMT FOR ALL NOMINEES FOR ALL NOMINEES A PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF FOREST LABORATORIES NAMED EXECUTIVE OFFICERS. MGMT AGAINST AGAINST RATIFICATION OF THE SELECTION OF BDO USA, LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013. MGMT FOR FOR A PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, A STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS SHRHLDR ABASTAIN ABSTAIN A PROPOSAL TO REPEAL NEW BYLAWS. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE FED EX CORP. FDX 31428X-106 ANNUAL 9/24/12 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON MGMT FOR FOR 1C. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON MGMT FOR FOR 1D. ELECTION OF DIRECTOR: STEVEN R. LORANGER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: GARY W. LOVEMAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO MGMT FOR FOR 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB MGMT FOR FOR 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH MGMT FOR FOR 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH MGMT FOR FOR 1K. ELECTION OF DIRECTOR: DAVID P. STEINER MGMT FOR FOR 1L. ELECTION OF DIRECTOR: PAUL S. WALSH MGMT FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MGMT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. SHRHLDR AGAINST AGAINST 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. SHRHLDR FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE CISCO SYSTEMS, INC. CSCO 17275R102 ANNUAL 11/15/12 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MARC BENIOFF MGMT FOR FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MGMT FOR FOR 1E. ELECTION OF DIRECTOR: LARRY R. CARTER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MGMT FOR FOR 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON MGMT FOR FOR 1J. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH MGMT FOR FOR 1K. ELECTION OF DIRECTOR: RODERICK C. MCGEARY MGMT FOR FOR 1L. ELECTION OF DIRECTOR: ARUN SARIN MGMT FOR FOR 1M. ELECTION OF DIRECTOR: STEVEN M. WEST MGMT FOR FOR 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. MGMT FOR FOR 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. MGMT AGAINST AGAINST 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MICROSOFT CORP. MSFT ANNUAL 11/28/2012 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER MGMT FOR FOR 2. ELECTION OF DIRECTOR: DINA DUBLON MGMT FOR FOR 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III MGMT FOR FOR 4. ELECTION OF DIRECTOR: MARIA M. KLAWE MGMT FOR FOR 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO MGMT FOR FOR 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MGMT FOR FOR 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI MGMT FOR FOR 8. ELECTION OF DIRECTOR: HELMUT PANKE MGMT FOR FOR 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON MGMT FOR FOR 10. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MGMT FOR FOR 11. APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MGMT FOR FOR 12. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MGMT FOR FOR 13. SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) SHRHLDR FOR AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE MONSANTO CO. MON 61166W101 ANNUAL 01/31/13 1A. ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. MGMT FOR FOR 1B. ELECTION OF DIRECTOR: ARTHUR H. HARPER MGMT FOR FOR 1C.ELECTION OF DIRECTOR: GWENDOLYN S. KING MGMT FOR FOR 1D. ELECTION OF DIRECTOR: JON R. MOELLER MGMT FOR FOR 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. MGMT FOR FOR 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. MGMT FOR FOR 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE COSTCO WHOLESALE CORP. COST 22160K-105 ANNUAL 01/24/13 DIRECTOR 1) BENJAMIN S. CARSON, SR. 2) WILLIAM H. GATES 3) HAMILTON E. JAMES 4) W. CRAIG JELINEK 5) JILL S. RUCKELSHAUS MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. MGMT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MGMT FOR FOR 4. CONSIDERATION OF SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE VISA INC. V 92826C839 ANNUAL 1/30/13 1A. ELECTION OF DIRECTOR: GARY P. COUGHLAN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: MARY B. CRANSTON MGMT FOR FOR 1C. ELECTION OF DIRECTOR: FRANCISCO JAVIER FERNANDEZ-CARBAJAL MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1E. ELECTION OF DIRECTOR: CATHY E. MINEHAN MGMT FOR FOR 1F. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1G. ELECTION OF DIRECTOR: DAVID J. PANG MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JOSEPH W. SAUNDERS MGMT FOR FOR 1I. ELECTION OF DIRECTOR: CHARLES W. SCHARF MGMT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM S. SHANAHAN MGMT FOR FOR 1K. ELECTION OF DIRECTOR: JOHN A. SWAINSON MGMT FOR FOR 2. APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. MGMT FOR FOR 4. STOCKHOLDER PROPOSAL ON LOBBYING PRACTICES AND EXPENDITURES, IF PROPERLY PRESENTED. MGMT AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE QUALCOMM INC. QCOM 747525-103 ANNUAL 3/5/2013 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER MGMT FOR FOR 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK MGMT FOR FOR 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE MGMT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MGMT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON MGMT FOR FOR 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: SHERRY LANSING MGMT FOR FOR 1H. ELECTION OF DIRECTOR: DUANE A. NELLES MGMT FOR FOR 1I. ELECTION OF DIRECTOR: FRANCISCO ROS MGMT FOR FOR 1J. ELECTION OF DIRECTOR: BRENT SCOWCROFT MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MARC I. STERN MGMT FOR FOR 2. TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. MGMT FOR FOR 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, 2013. MGMT FOR FOR 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE APPLE INCL APPL 037833-100 ANNUAL 02/27/2013 DIRECTOR 1) WILLIAM CAMPBELL 2) TIMOTHY COOK 3) MILLARD DREXLER 4) AL GORE 5) ROBERT IGER 6) ANDREA JUNG 7) ARTHUR LEVINSON 8) RONALD SUGAR MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. MGMT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MGMT FOR FOR 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." SHRHLDR AGAINST AGAINST 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE WALT DISNEY COMPANY DIS ANNUAL 3/6/2013 1A.ELECTION OF DIRECTOR: SUSAN E. ARNOLD MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN S. CHEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: JUDITH L. ESTRIN MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT A. IGER MGMT FOR FOR 1E. ELECTION OF DIRECTOR: FRED H. LANGHAMMER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: AYLWIN B. LEWIS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: MONICA C. LOZANO MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT MGMT FOR FOR 1I. ELECTION OF DIRECTOR: SHERYL K. SANDBERG MGMT FOR FOR 1J. ELECTION OF DIRECTOR: ORIN C. SMITH MGMT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2013. MGMT FOR FOR 3. TO APPROVE THE TERMS OF THE COMPANY'S AMENDED AND RESTATED 2, AS AMENDED. MGMT FOR FOR 4. TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. MGMT FOR FOR 5. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS. SHRHLDR AGAINST AGAINST 6. TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO FUTURE SEPARATION OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE LENNAR CORP LEN-B ANNUAL 04/10/2013 1. DIRECTOR 1) IRVING BOLOTIN 2) STEVEN L. GERARD 3) THERON I. (TIG) GILLIAM 4) SHERRILL W. HUDSON 5) R. KIRK LANDON 6) SIDNEY LAPIDUS 7) STUART A. MILLER 8) JEFFREY SONNENFELD MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. TO APPROVE THE COMPANY'S COMPENSATION OF NAMED EXECUTIVE OFFICERS (A NON-BINDING "SAY-ON-PAY" VOTE). MGMT FOR FOR 3. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S FISCAL YEAR ENDING NOVEMBER 30, 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE SALESFORCE.COM CRM 79466L302 SPECIAL 03/20/2013 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO INCREASE THE AUTHORIZED SHARE CAPITAL OF THE COMPANY FROM 405,000,,605,000,000. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE THE SHERWIN WILLIAMS CO. SHW ANNUAL 04/17/2013 DIRECTOR 1) A.F. ANTON 2) C.M. CONNOR 3) D.F. HODNIK 4) T.G. KADIEN 5) R.J. KRAMER 6) S.J. KROPF 7) R.K. SMUCKER 8) J.M. STROPKI MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. ADVISORY APPROVAL OF COMPENSATION OF THE NAMED EXECUTIVES. MGMT FOR FOR 3. AMENDMENT TO ARTICLES OF INCORPORATION TO IMPLEMENT MAJORITY VOTING IN UNCONTESTED ELECTIONS OF DIRECTORS. MGMT FOR FOR 4.RATIFICATION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PPG INDUSTRIES INC. PPG ANNUAL 04/18/2013 DIRECTOR 1) JAMES G. BERGES 2) JOHN V. FARACI 3) VICTORIA F. HAYNES 4) MARTIN H. RICHENHAGEN MGMT FOR ALL NOMINEES FOR ALL NOMINEES 2. PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MGMT FOR FOR 3. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. MGMT FOR FOR 4. PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MGMT FOR FOR 5. SHAREHOLDER PROPOSAL TO ADOPT A SIMPLE MAJORITY VOTE. SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE JOHNSON & JOHNSON JNJ ANNUAL 04/25/2013 1A. ELECTION OF DIRECTOR: MARY SUE COLEMAN MGMT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS MGMT FOR FOR 1D. ELECTION OF DIRECTOR: ALEX GORSKY MGMT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MGMT FOR FOR 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MGMT FOR FOR 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY MGMT FOR FOR 1H. ELECTION OF DIRECTOR: LEO F. MULLIN MGMT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MGMT FOR FOR 1J. ELECTION OF DIRECTOR: CHARLES PRINCE MGMT FOR FOR 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON MGMT FOR FOR 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS MGMT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK SHRHLDR AGAINST AGAINST 5. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES SHRHLDR AGAINST AGAINST 6. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN SHRHLDR AGAINST AGAINST NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EATON CORPORATION PLC ETN G29183103 ANNUAL 04/24/2013 1A. ELECTION OF DIRECTOR: GEORGE S. BARRETT MGMT FOR FOR 1B. ELECTION OF DIRECTOR: TODD M. BLUEDORN MGMT FOR FOR 1C. ELECTION OF DIRECTOR: CHRISTOPHER M. CONNOR MGMT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL J. CRITELLI MGMT FOR FOR 1E. ELECTION OF DIRECTOR: ALEXANDER M. CUTLER MGMT FOR FOR 1F. ELECTION OF DIRECTOR: CHARLES E. GOLDEN MGMT FOR FOR 1G. ELECTION OF DIRECTOR: LINDA A. HILL MGMT FOR FOR 1H. ELECTION OF DIRECTOR: ARTHUR E. JOHNSON MGMT FOR FOR 1I. ELECTION OF DIRECTOR: NED C. LAUTENBACH MGMT FOR FOR 1J. ELECTION OF DIRECTOR: DEBORAH L. MCCOY MGMT FOR FOR 1K. ELECTION OF DIRECTOR: GREGORY R. PAGE MGMT FOR FOR 1L. ELECTION OF DIRECTOR: GERALD B. SMITH MGMT FOR FOR 2. APPROVING THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2 MGMT FOR FOR 3. APPROVING THE SENIOR EXECUTIVE INCENTIVE COMPENSATION PLAN. MGMT FOR FOR 4. APPROVING THE EXECUTIVE STRATEGIC INCENTIVE PLAN. MGMT FOR FOR 5. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MGMT FOR FOR 6. AUTHORIZING THE COMPANY AND OR ANY SUBSIDIARY OF THE COMPANY TO MAKE OVERSEAS MARKET PURCHASES OF COMPANY SHARES. MGMT FOR FOR 7. AUTHORIZING THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES THAT IT HOLDS AS TREASURY SHARES. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE PFIZER INC. PFE ANNUAL 04/25/2013 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MGMT FOR FOR 1B. ELECTION OF DIRECTOR: M. ANTHONY BURNS MGMT FOR FOR 1C. ELECTION OF DIRECTOR: W. DON CORNWELL MGMT FOR FOR 1D. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MGMT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MGMT FOR FOR 1F. ELECTION OF DIRECTOR: HELEN H. HOBBS MGMT FOR FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MGMT FOR FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS MGMT FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH MGMT FOR FOR 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MGMT FOR FOR 1K. ELECTION OF DIRECTOR: IAN C. READ MGMT FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN W. SANGER MGMT FOR FOR 1K. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE MGMT FOR FOR 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION SHRHLDR AGAINST AGAINST 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT SHRHLDR AGAINST AGAINST 4. AMENDMENT TO OUR SECOND RESTATED CERTIFICATE OF INCORPORATION REPEALING THE CLASSIFICATION OF OUR BOARD OF DIRECTORS. MGMT FOR FOR 5. AMENDMENT TO OUR SECOND RESTATEDCERTIFICATE OF INCORPORATION INCREASINGTHE NUMBER OF AUTHORIZED SHARES OFCOMMON STOCK. MGMT FOR FOR NAME OF COMPANY TICKER CUSIP MTG TYPE MTG DATE DESCRIPTION OF VOTE SPONSOR VOTE CAST MGMT RECOM’D VOTE EBAY INC. EBAY ANNUAL 04/18/2013 ELECTION OF DIRECTOR: DAVID M. MOFFETT MGMT FOR FOR ELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III MGMT FOR FOR ELECTION OF DIRECTOR: THOMAS J. TIERNEY MGMT FOR FOR TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MGMT FOR FOR STOCKHOLDER PROPOSAL REGARDING CORPORATE LOBBYING DISCLOSURE. SHRHLDR AGAINST AGAINST STOCKHOLDER PROPOSAL REGARDING PRIVACY AND DATA SECURITY. SHRHLDR AGAINST AGAINST RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2013. MGMT FOR FOR SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Monetta Fund Inc By:/s/ Robert S. Bacarella President Date:June 7, 2013
